IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40780
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

AMADO PEREZ-AVALOS,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-02-CR-14-ALL
                        --------------------
                          December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Amado Perez-Avalos appeals the 30-month sentence imposed

following his guilty plea to a charge of illegal re-entry after

having been deported following an aggravated felony conviction

in violation of 8 U.S.C. § 1326.   Perez-Avalos argues that the

sentencing provisions of 8 U.S.C. § 1326(b)(1) and (b)(2) are

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).   He concedes that this argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40780
                                -2-

seeks to preserve the issue for Supreme Court review.   Apprendi

did not overrule Almendarez-Torres.   See Apprendi, 530 U.S.

at 489-90; United States v. Dabeit, 231 F.3d 979, 984 (5th

Cir. 2000).   This court must follow the precedent set in

Almendarez-Torres "unless and until the Supreme Court itself

determines to overrule it."   Dabeit, 231 F.3d at 984 (internal

quotation and citation omitted).

     AFFIRMED.